DeCARLO, Judge.
This is an appeal by a juvenile from an order transferring his cases to the Calhoun Circuit Court. The charges against him arise from complaints involving an assault, an attempted rape, a kidnapping, and a robbery, all of which would be considered felonies. A “transfer hearing” was conducted wherein the appellant, his court-appointed attorney, his mother, the probation officer, and the victim gave testimony.
The trial court, after hearing the testimony of the foregoing witnesses and reviewing the probation officer’s report, entered an order outlining his consideration of the factors found in § 12-15-34, Code of Alabama 1975. We have reviewed the trial court’s order and findings and find that there was sufficient evidence to support probable cause to believe that the offenses charged were in fact committed by the ap-pel) nt. See Sanborn v. State, 421 So.2d 1373 (Ala.Cr.App.1982), and Mayne v. State, [1982] 416 So.2d 741 (Ala.1982).
After an examination of the record and transcript of evidence, we find that the order transferring the fourteen-year-old to the circuit court for prosecution as an adult was not “clearly erroneous.” See Williams v. State, 361 So.2d 1157 (Ala.1978). Therefore, the judgment and order to transfer by the Calhoun Circuit Court are hereby affirmed.
AFFIRMED.
All the Judges concur.